Filed Pursuant to Rule 497(c) 1933 Act File No. 033-12213 1940 Act File No. 811-05037 PROFESSIONALLY MANAGED PORTFOLIOS On behalf of Professionally Managed Portfolios (the “Trust”) and pursuant to Rule 497(c) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information in the definitive form of Prospectus for the Villere Balanced Fund (the “Fund”), which was filed pursuant to Rule 497(c) on January 5, 2015.The purpose of this filing is to submit the 497(c) filing dated January 5, 2015 in XBRL for the Funds. The XBRL exhibits attached hereto consist of the following: INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE 1
